Exhibit 99.1 CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 Lauren Sayeski – European Media Relations + 44 (0)1 COCA-COLA ENTERPRISES, INC. REPORTS THIRD-QUARTER 2011 RESULTS · Third-quarter diluted earnings per common share totaled 88 cents on a reported basis, or 72 cents on a comparable basis. · Revenue totaled $2.1 billion on a reported and comparable basis, up 11 percent over prior year pro forma results and up 3 percent on a currency neutral basis. · Operating income was $330 million on a reported basis, an increase of 35 percent.Comparable operating income was $335 million, an increase of 12 percent over prior year pro forma results, and up 3½ percent on a comparable and currency neutral basis. · Volume increased 1 percent reflecting prior year new product and promotional hurdles and poor weather in July. · CCE now expects 2011 comparable diluted earnings per common share in a range of $2.14 to $2.18, including a currency benefit of approximately 15 cents at recent rates. ATLANTA, October 27, 2011 – Coca-Cola Enterprises, Inc. (NYSE/Euronext Paris: CCE)today reported third-quarter 2011 operating income of $330 million, or $335 million on a comparable basis. Diluted earnings per common share for the third quarter were 88 cents, or 72 cents on a comparable basis.Currency translation positively affected third-quarter results by 5 cents per share compared to prior year. Items affecting comparability and other pro forma adjustments are detailed on pages 10 through 14 of this release. “Our business continues to generate solid results, driven by outstanding execution, increasing effectiveness, and cost control,” said John F. Brock, chairman and chief executive officer. “By maintaining our focus on our key operating strategies, we were able to work through a challenging quarter, and we are on track to deliver against our improved full-year guidance. “We remain committed to our long-term goal of creating increasing levels of shareowner value through consistent, sustained growth in our operating results,” Mr. Brock said. “As previously announced, we will complete our current share repurchase program by the end of 2011 and begin a new $1 billion program, with a goal of repurchasing no less than $500 million next year.” Operating Review Third-quarter revenue totaled $2.1 billion, an increase of 11 percent from pro forma 2010 results, and up 3 percent on a currency neutral basis. Comparable quarterly operating income was up 12 percent over prior year pro forma results, and up 3½ percent on a comparable and currency neutral basis. Third-quarter volume growth of 1 percent reflects the comparison to solid growth in the same quarter a year ago and the impact of challenging weather conditions early in the quarter.On a territory basis, volume in Great Britain increased 2 percent, and continental European volume increased ½ percent. Net pricing per case grew 2 percent. Cost of sales per case grew 4 percent, driven by expected commodity cost increases and year-over-year comparables.Operating expenses decreased 1½ percent on a comparable and currency neutral basis. Volume performance during the quarter was driven by ongoing solid results for our core Coca-Cola trademark sparkling brands across all territories, with volume up 2½ percent and continued growth in energy, which was up more than 35 percent, benefiting from growth in Monster brands and the introduction of Powerade Energy. Still beverage volume declined approximately 5 percent as growth in Powerade sports drink and Ocean Spray was offset by soft segment demand for still beverages, timing of promotions, and strong comparable growth a year ago. “Our commitment to excellence in customer service allows us to work closely with our customers to meet market and consumer needs,” said Hubert Patricot, executive vice president and president, European Group.“The experience and marketplace knowledge of our team has enabled us to manage the business effectively, and we remain focused on delivering our full-year goals and building on our foundation of growth for 2012 and beyond.” Full-Year 2011 Outlook CCE now expects earnings per diluted common share in a range of $2.14 to $2.18. This includes a currency benefit of approximately 15 cents to full-year earnings per share based on recent rates. Revenue is expected to grow in a mid single-digit range, with expected operating income growth in a high single-digit range. Full-year cost of goods sold per case is expected to increase approximately 3 percent to 3½ percent. Gross margins are expected to be down modestly for the full year.Operating margins are expected to be up modestly for the full year. This outlook is comparable, currency neutral, and relative to 2010 pro forma financials. The company also expects free cash flow of at least $500 million, with capital expenditures in a range of $375 to $400 million.Weighted average cost of debt is expected to be approximately 3 percent and the effective tax rate for 2011 is expected to be in a range of 26 percent to 27 percent. Share Repurchase CCE is on track to complete its current share repurchase program of $1 billion by the end of 2011.Since the program was announced in the fourth quarter of 2010, the company has purchased $800 million of its shares, including $200 million in the third quarter. As previously announced, the Board of Directors has approved a new share repurchase program to begin once the current program is completed. This new program carries a target of $1 billion in share repurchases, and the company intends to purchase no less than $500 million worth of shares in 2012.These plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. Conference Call CCE will host a conference call with investors and analysts today at 10:00 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and the world’s third-largest independent Coca-Cola bottler.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website atwww.cokecce.com. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-K for the year ended December 31, 2010, and other SEC filings. COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Third Quarter 2010(a) Net Operating Revenues $ $ Cost of Sales Gross Profit Selling, Delivery, and Administrative Expenses Operating Income Interest Expense, Net - Third Party 23 6 Interest Expense, Net - Coca-Cola Enterprises Inc. - 13 Other Nonoperating Expense, Net (1
